 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10
11   LUCARIA TENORIO, et al.,                      )     Case No.: 1:16-cv-00283 DAD JLT
                                                   )
12                 Plaintiffs,                     )     ORDER REQUIRING FILING OF THE MOTION
                                                   )     FOR APPROVAL OF THE SETTLEMENT BY
13          v.                                     )     MAY 17, 2019
14   GABRIEL GALLARDO SR., et al.,                 )
                                                   )
15                 Defendants.                     )
                                                   )
16
17          The parties report they had come to terms of settlement. (Doc. 127) They indicate they will

18   seek a motion approving the settlement of the action soon. Id. at 2. Thus, the Court ORDERS:

19          1.     The motion for approval of the settlement SHALL be filed no later than May 17, 2019;

20          2.     All pending dates, conferences and hearings except the motion for attorneys’ fees are

21   VACATED.

22   The parties are advised that failure to comply with this order may result in the Court imposing

23   sanctions, including the dismissal of the action.

24
25   IT IS SO ORDERED.

26      Dated:    April 12, 2019                              /s/ Jennifer L. Thurston
27                                                     UNITED STATES MAGISTRATE JUDGE

28
